EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and remarks filed on 12/30/2021 are acknowledged.  Claims 2-6, 9-12, and 16-18 are amended.  Claims 7-8 and 15 are cancelled.  New claim 19 is added.  Claims 1-6, 9-14, and 16-19 are pending.

Information Disclosure Statement
	The information disclosure statement filed on 12/23/2021 has been considered.  A signed copy is enclosed.

Election/Restrictions
Claims 2-6, 9-14, and 16-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 1, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Objections Withdrawn
The objection to the disclosure is objected to because of informalities is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The provisional rejection of claims 2-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/475,228 (reference application) is withdrawn.  The copending applicant was filed later than the instant application.

The rejection of claims 2-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 2-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 2-3, 5, 7-8, 10-11, 13, and 15-18 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lynch et al (WO2017152137, 9/8/2017; IDS filed 11/23/2020) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 2-3, 5, 7-8, 10-11, and 13-18 under 35 U.S.C. 103 as being unpatentable over Lynch et al (WO2017152137, 9/8/2017; IDS filed 11/23/2020) in view of Khan et al (PLOS One 9(5):e96097, pages 1-7, 2014) is withdrawn in light of applicant’s amendment thereto.

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cheuk Hei Ho on 2/3/2022.

The application has been amended as follows: 
In the claims:
Claims 3, 11-12, and 17 are cancelled.
(Currently amended) A method of treating inflammation or an inflammatory disease in a subject in need thereof, comprising administering to the subject an effective amount of a pharmaceutical composition of claim 2.
(Currently amended) A pharmaceutical composition, wherein the pharmaceutical composition comprises at least one  of  Coprococcus comes DSM 33176, Bacteroides faecis DSM 33177, Bacteroides thetaiotaomicron DSM 33178, Bifidobacterium Longum DSM 33179, Blautia producta DSM 33180, Faecalibacterium prausnitzii DSM 33185, Faecalibacterium prausnitzii DSM 33186, Lactobacillus crispatus DSM 33187, Dorea longicatena DSM 33188, Faecalibacterium prausnitzii DSM 33190, Faecalibacterium prausnitzii DSM 33191, or Akkermansia muciniphila DSM 33213, wherein the pharmaceutical composition is formulated as an oral dosage form, and wherein the pharmaceutical composition comprises at least about 102 cfu per strain.
20.  	(New) A pharmaceutical composition, wherein the pharmaceutical composition comprises at least two of the Coprococcus comes DSM 33176, the Bacteroides faecis DSM 33177, the Bacteroides thetaiotaomicron DSM 33178, the Bifidobacterium Longum DSM 33179, the Blautia producta DSM 33180, the Faecalibacterium prausnitzii DSM 33185, the Faecalibacterium prausnitzii DSM 33186, the Lactobacillus crispatus DSM 33187, the Dorea longicatena DSM 33188, the Faecalibacterium prausnitzii DSM 33190, the Faecalibacterium prausnitzii DSM 33191, or the Akkermansia muciniphila DSM 33213.
21.	(New) The pharmaceutical composition of claim 20, wherein the pharmaceutical composition comprises the Akkermansia muciniphila DSM 33213.
22.	(New) The pharmaceutical composition of claim 20, wherein the pharmaceutical composition comprises at least one of the Faecalibacterium prausnitzii DSM 33185, the Faecalibacterium prausnitzii DSM 33186, the Faecalibacterium prausnitzii DSM 33190, or the Faecalibacterium prausnitzii DSM 33191.
23.	(New) The pharmaceutical composition of claim 20, wherein the pharmaceutical composition comprises the Faecalibacterium prausnitzii DSM 33185.
24.	(New) The pharmaceutical composition of claim 20, wherein the pharmaceutical composition comprises the Lactobacillus crispatus DSM 33187.
25.	(New) The pharmaceutical composition of claim 20, wherein the pharmaceutical composition comprises at least one of the Akkermansia muciniphila DSM 33213, the  Faecalibacterium prausnitzii DSM 33185, or the Lactobacillus DSM 33187.
26.	(New) The pharmaceutical composition of claim 20, wherein the pharmaceutical composition comprises at least two of the Akkermansia muciniphila DSM 33213, the Faecalibacterium prausnitzii DSM 33185, or the Lactobacillus DSM 33187.
27.	(New) The pharmaceutical composition of claim 20, wherein the pharmaceutical composition comprises the Akkermansia muciniphila DSM 33213, the Faecalibacterium prausnitzii DSM 33185, and the Lactobacillus crispatus DSM 33187.
28.	(New) The pharmaceutical composition of claim 20, wherein the pharmaceutical composition further comprises a pharmaceutically acceptable excipient.
29.	(New) The pharmaceutical composition of claim 28, wherein the pharmaceutically acceptable excipient is configured to consume oxygen.
30.	(New) The pharmaceutical composition of claim 20, wherein the pharmaceutical composition is formulated in the form of a drop, a liquid, a frozen liquid, a suspension, an emulsion, or a powder.
31.	(New) The pharmaceutical composition of claim 20, wherein the pharmaceutical composition is formulated as an oral dosage form.
32.	(New) The pharmaceutical composition of claim 20, wherein the pharmaceutical composition comprises at least about 102 to about 1012 cfu per strain.
33.	(New) The pharmaceutical composition of claim 32, wherein the pharmaceutical composition comprises at least about 105 to about 108 cfu per strain.


Conclusion
Claims 1-2, 4-6, 9-10, 13-14, 16, 18, and 20-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645